DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a non-final office action in response to applicant's arguments and remarks filed on 08/26/2022.
Status of Rejections
The rejection of claim(s) 1-12 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendment.
All previous rejections are withdrawn in view of applicant’s arguments.
New grounds of rejection for claims 1-12 are presented herein.
Claims 1-12 and 19-20 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-5, 7, 9, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (U.S. Patent No. 5,584,981), hereinafter Turner, in view of Beugnet (U.S. 2017/0002472), Dahl (“What is Ground in Electronic Circuits?”, build-electronic-circuits.com, 2014) and Noh et al. (U.S. 2010/0078327), hereinafter Noh, claim 1 evidenced by).
Regarding claim 1, Turner teaches a capacitive deionization device (see e.g. Col. 2, lines 29-35, electrochemical cell for adsorbing and storing ions to remove them from an aqueous liquid) comprising a first electrode and a second electrode, the second electrode opposing the first electrode (see e.g. Fig. 3, opposing electrodes 62 and 63; Col. 6, lines 30-31), wherein the first electrode and the second electrode are separated from each other by two electrically non-conductive spacers arranged between the first electrode and the second electrode (see e.g. Fig. 3, sheets 54 and 64 of ion absorbing material of ion exchange materials and binders, which are electrically non-conductive; Col. 6, lines 21-28), wherein the device further comprises a third electrode between the first electrode and the second electrode (see e.g. Fig. 3, counter electrode 67; Col. 6, lines 33-35), wherein the first electrode and the second electrode are polarizable with opposite charges with respect to the third electrode (see e.g. Fig. 3, positively charged electrode 62 as anode and negatively charged electrode 63 as cathode; Col. 6, lines 42-44), and wherein each one of the first electrode, the second electrode and the third electrode is made of a chemically inert and flexible material (see e.g. Col. 3, lines 49-50, electrodes in the form of carbon or graphite felt, felt being flexible and the carbon or graphite being some of the exemplary chemically inert materials disclosed in Paragraph 0025 of the instant specification).
Turner does not explicitly teach the third electrode being electrically grounded, but does teach it being connected to an intermediate terminal on a power supply (see e.g. Col. 6, lines 44-49).
Beugnet teaches a device for extraction of contaminants from an aqueous solution (see e.g. Abstract) comprising anodes and cathode connected to respective positive and negative terminals of a power supply (see e.g. Fig. 2, anodes 6/9/10 and cathodes 7/8/11 connected to corresponding terminals of electric generator 4; Paragraph 0041, lines 7-11), and a ground electrode connected to a ground terminal of the power supply (see e.g. Fig. 2, ground electrode 22 connected to ground G of generator 4; Paragraph 0041, lines 11-12).
 Dahl teaches a circuit comprising connections to a positive terminal, a negative terminal and a ground terminal, wherein the ground is the middle-point between the positive and negative terminals (see e.g. Page 2, under “Circuits with Positive, Negative and Ground Connections”, lines 1-8).
KSR Rationale D states “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third electrode of Turner to be electrically grounded by connection to a ground terminal of a power supply as taught by Beugnet and Dahl as a known suitable intermediate terminal connection of a power supply for connection of a third counter electrode in an electrochemical device.
Turner in view of Beugnet and Dahl does not explicitly teach the third electrode allowing substantially unrestricted flow of the third electrode allowing substantially unrestricted flow of aqueous media from a first side of the third electrode facing the first electrode to a second side of the electrode facing the second electrode. 
Noh teaches a capacitive deionization apparatus (see e.g. Abstract and Paragraph 0041, lines 1-2) comprising ion adsorbing electrodes and grounded electrodes having no ion-adsorbing capability (see e.g. Fig. 3, ion-adsorbing first electrode modules 20 and non-ion adsorbing second electrode modules 30 grounded to the first electrode modules; Paragraph 0047, lines 7-11, and Paragraph 0048), the grounded electrodes being in the form of a wire or thin film shape, providing a widened water channel, i.e. allowing substantially free water flow therethrough, that largely decreases internal hydraulic pressure of the electrode stack (see e.g. Paragraph 0070, lines 11-17, and Paragraph 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third electrode of Turner in view of Beugnet and Dahl to be formed in a shape having a widened water channel, allowing substantially free water flow therethrough, as taught by Noh to largely decrease internal hydraulic pressure in the device.
Regarding claim 2, Turner in view of Beugnet, Dahl and Noh teaches the  third electrode comprising a circumferential outer peripheral edge which has substantially the same circumferential size and shape as a circumferential peripheral edge of the first electrode and a circumferential peripheral edge of the second electrode (see e.g. Turner Fig. 3, electrodes 62, 63, and 67 all shown with same shape and length in side view; see e.g. Noh Figs. 2 and 8, shape of outer spacer plate 31 of electrode module 30 matching with shape and size of electrode modules 20).
Regarding claim 4, Turner in view of Beugnet, Dahl and Noh teaches the third electrode being arranged at substantially equal distances from the first electrode and the second electrode (see e.g. Turner Fig. 3, counter electrode 67 at center of compartment 56 evenly spaced between anode 62 and cathode 63 by layers 54 and 64 which have the same thickness; Col. 6, lines 21-23, and Col. 10, lines 5-7).
Regarding claim 5, Turner in view of Beugnet, Dahl and Noh teaches the third electrode being made of carbon (see e.g. Turner Col. 3, lines 49-50).
Regarding claim 12, Turner in view of Beugnet, Dahl and Noh teaches a capacitive deionization arrangement comprising a plurality of capacitive deionization devices, wherein each of the plurality of capacitive deionization devices is a capacitive deionization device according to claim 1 (see e.g. Turner Fig. 6, cell stack 81; Col. 11, lines 39-43).
Regarding claim 20, Turner in view of Beugnet, Dahl and Noh teaches the carbon comprising a graphite plate (see e.g. Turner Col. 3, lines 49-50, graphite felt).
Claim(s) 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Beugnet, Dahl and Noh, as applied to claim 1 above, and further in view of Yu et al. (KR 960009108 Y1, citations based on translation), hereinafter Yu.
Regarding claim 3, Turner in view of Beugnet, Dahl and Noh teaches all the elements of the device of claim 1 as stated above. Turner in view of Beugnet, Dahl and Noh does not teach the third electrode having a geometrical configuration of a ring. Noh does however teach the electrode shape providing the widened channel having the possibility of variably changing the electrode shape, and utilizing much less material compared to a plate-shaped electrode (see e.g. Noh Paragraph 0079, lines 5-9).
Yu teaches an electrochemical apparatus (see e.g. Page 1, under “DESCRIPTION-OF-EMBODIMENTS”, lines 1-2) comprising electrodes in the shape of a ring, allowing them to occupy an extremely small space compared to a conventional plate-shaped electrode (see e.g. Fig. 3, electrodes 11, 21 in ring shape; Page 3, lines 2-3, and Page 4, paragraph starting with “As described above”, lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third electrode of Turner in view of Beugnet, Dahl and Noh to be in the form of a ring as taught by Yu as particular electrode shape which occupies an extremely small space compared to the convention plate-shaped electrode, thereby providing a very widened water channel.
Regarding claim 19, Turner in view of Beugnet, Dahl, Noh and Yu teaches the ring being a circular ring (see e.g. Yu Fig. 3, circular ring-shaped electrodes 11, 21).
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Beugnet, Dahl and Noh, as applied to claim 1 above, and further in view of Seo et al. (U.S. 2016/0229719), hereinafter Seo, and Andelman et al. (U.S. 2005/0079409), hereinafter Andelman.
Regarding claim 6, Turner in view of Beugnet, Dahl and Noh teaches all the elements of the device of claim 1 as stated above. Turner in view of Beugnet, Dahl and Noh further teaches the third electrode being arranged on an electrically non-conductive spacer (see e.g. Turner Figs. 3 and 5, counter electrode 67 provided between ion exchanger foam or sheets 77; Col. 6, lines 33-35, Col. 10, lines 5-10, and Col. 11, lines 1-7). 
Turner in view of Beugnet, Dahl and Noh does not explicitly teach the spacer being flexible, but does teach layers of it taking a variety of shapes such as a sheet or a cylindrical tube (see e.g. Turner Col. 3, lines 22-24).
Seo teaches a deionization apparatus (see e.g. Abstract) comprising flexible layers of electrodes a spacer and ion-exchange membrane (see e.g. Fig. 2, spirally wound spacer 120, electrodes 100 and 130 and membrane 110; Paragraph 0047), the flexibility allowing for implementation of a variety of assembly forms (see e.g. Paragraph 0046). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spacer of Turner in view of Beugnet, Dahl and Noh to be flexible as taught by Seo to allow for implementation of a variety of assembly forms for the device.
Turner in view of Beugnet, Dahl, Noh and Seo does not explicitly teach the electrodes being in the form of a coating.
Andelman teaches an electrode array for an electrochemical cell such as a flow-through capacitor (see e.g. Abstract) comprising electrodes sandwiching a spacer (see e.g. Paragraph 0033, lines 1-3), the electrodes comprising materials such as activated carbons (see e.g. Paragraph 0054), wherein the electrodes are formed by coating the electrodes onto the spacer (see e.g. Paragraph 0032, lines 1-5).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Turner in view of Beugnet, Dahl, Noh and Seo to comprise the third electrode being in the form of a coating on the flexible electrically non-conductive spacer as taught by Andelman as a suitable means of providing activated carbon electrodes adjacent spacers in a flow-through capacitive device.
Regarding claim 8, Turner in view of Beugnet, Dahl and Noh teaches all the elements of the device of claim 1 as stated above. Turner in view of Beugnet, Dahl and Noh further teaches the third electrode being arranged on an electrically non-conductive spacer (see e.g. Turner Figs. 3 and 5, counter electrode 67 provided between ion exchanger foam or sheets 77; Col. 6, lines 33-35, Col. 10, lines 5-10, and Col. 11, lines 1-7). 
Turner in view of Beugnet, Dahl and Noh does not explicitly teach the spacer being flexible, but does teach layers of it taking a variety of shapes such as a sheet or a cylindrical tube (see e.g. Turner Col. 3, lines 22-24).
Seo teaches a deionization apparatus (see e.g. Abstract) comprising flexible layers of electrodes a spacer and ion-exchange membrane (see e.g. Fig. 2, spirally wound spacer 120, electrodes 100 and 130 and membrane 110; Paragraph 0047), the flexibility allowing for implementation of a variety of assembly forms (see e.g. Paragraph 0046). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spacer of Turner in view of Beugnet, Dahl and Noh to be flexible as taught by Seo to allow for implementation of a variety of assembly forms for the device.
Turner in view of Beugnet, Dahl, Noh and Seo does not explicitly teach the electrodes being printed on.
Andelman teaches an electrode array for an electrochemical cell such as a flow-through capacitor (see e.g. Abstract) comprising electrodes sandwiching a spacer (see e.g. Paragraph 0033, lines 1-3), the electrodes comprising materials such as activated carbons (see e.g. Paragraph 0054), wherein the electrodes are formed by coating the electrodes onto the spacer, via coating methods such as printing (see e.g. Paragraph 0032, lines 1-5).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Turner in view of Beugnet, Dahl, Noh and Seo to comprise the third electrode being printed on the flexible electrically non-conductive spacer as taught by Andelman as a suitable means of forming activated carbon electrodes adjacent spacers in a flow-through capacitive device.
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Beugnet, Dahl and Noh, as applied to claim 1 above, and further in view of Seo.
Regarding claim 7, Turner in view of Beugnet, Dahl and Noh teaches all the elements of the device of claim 1 as stated above. Turner in view of Beugnet, Dahl and Noh further teaches the third electrode being embedded in a monolithic electrically non-conductive spacer (see e.g. Turner Figs. 3 and 5, counter electrode 67 embedded in stacked ion exchanger sheets 77 between ion exchange layers 54 and 64 bound together as a composite monolithic piece in compartment 56; Col. 6, lines 33-35, Col. 10, lines 5-10, and Col. 11, lines 1-9).
Turner in view of Beugnet, Dahl and Noh does not explicitly teach the spacer being flexible, but does teach layers of it taking a variety of shapes such as a sheet or a cylindrical tube (see e.g. Turner Col. 3, lines 22-24).
Seo teaches a deionization apparatus (see e.g. Abstract) comprising flexible layers of electrodes a spacer and ion-exchange membrane (see e.g. Fig. 2, spirally wound spacer 120, electrodes 100 and 130 and membrane 110; Paragraph 0047), the flexibility allowing for implementation of a variety of assembly forms (see e.g. Paragraph 0046). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spacer of Turner in view of Beugnet, Dahl and Noh to be flexible as taught by Seo to allow for implementation of a variety of assembly forms for the device.
Regarding claim 9, Turner in view of Beugnet, Dahl and Noh teaches the flexible monolithic non-conductive spacer being in direct contact with the first electrode at a first side surface of the monolithic spacer, and in direct contact with the second electrode at a second side surface of the monolithic spacer (see e.g. Turner Figs. 3 and 5, anode 62 in direct contact with layer 54 and cathode 63 in direct contact with layer 64).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Beugnet, Dahl and Noh, as applied to claim 1 above, and further in view of Seo.
Regarding claim 10, Turner in view of Beugnet, Dahl and Noh teaches all the elements of the device of claim 1 as stated above. Turner in view of Beugnet, Dahl and Noh does not teach the first electrode second electrode and the third electrode being arranged in a spiral form around a longitudinal and/or common central axis such that the first electrode, third electrode and second electrode are periodically repeated along the radius in a plane perpendicular to the longitudinal and/or central axis and jointly form a substantially cylindrical structure.
Seo teaches a deionization apparatus (see e.g. Abstract), wherein ions are adsorbed from water passing through the apparatus (see e.g. Paragraph 0019), comprising a stack including electrodes, a spacer and an ion exchange membrane which are spirally wound around a common central, longitudinal axis such that the stack is periodically repeated in an outer direction from the center thereof to form a substantially cylindrical structure (see e.g. Fig. 2, spirally wound deionization apparatus 200; Paragraphs 0047 and Paragraph 0049, lines 1-10). This spirally wound arrangement improves the deionization efficiency of the device (see e.g. Paragraph 0051, lines 7-12). In this arrangement, ions are selectively absorbed onto porous electrode materials, with the only inlet being the water to be treated and the only outlet being the purified water (see e.g. Figs. 1-2 and Paragraphs 0051 and 0053). Turner similarly teaches that, in some uses, one or more ionic species are selectively stored in the absorbing layers without emerging into an eluate so that the cell may operate in a substantially continuous fashion (see e.g. Turner Col. 2, lines 47-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first, second and third electrodes of Turner in view of Beugnet, Dahl and Noh to be spirally wound to form a substantially cylindrical structure as taught by Seo to improve the deionization efficiency of the device.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Beugnet, Dahl, Noh and Seo, as applied to claim 10 above, and further in view of Seed et al. (U.S. 2012/0247959), hereinafter Seed.
Regarding claim 11, Turner in view of Beugnet, Dahl, Noh and Seo teaches all the elements of the device of claim 10 as stated above. Turner in view of Beugnet, Dahl, Noh and Seo further teaches a housing in which the substantially cylindrical structure is arranged (see e.g. Turner Fig. 3, housings 55 and dividing section 53; Col. 6, lines 18-23), an inlet at a first end surface of the housing and an outlet at a second end surface of the housing (see e.g. Turner Fig. 3, inlet 65 at bottom end and outlet 66 at top end, Col. 6, lines 33-34; see e.g. Seo Fig. 2, input of water at one end of spiral assembly and discharge at other end, Paragraph 0021), and wherein each of the electrodes comprise at least one current collector extending out from the housing (see e.g. Turner Fig. 3, electrode contacts 59 and 68; Col. 6, lines 30-34). 
Turner in view of Beugnet, Dahl, Noh and Seo, as combined above, does not explicitly teach the housing being substantially cylindrical, but does teach the assembly of electrodes and spacers being substantially cylindrical (see e.g. Seo Fig. 2, substantially cylindrical spiral-wrapped assembly 200) and the housing being a mould, i.e. fitting the shape, for composite electrodes of the device (see e.g. Turner Col. 3, lines 9-11).
Seed teaches a capacitive deionization cell (see e.g. Abstract) comprising spirally wrapped electrodes and spacers (see e.g. Fig. 3, spirally wrapped electrodes 45a/45b and spacers 49a/49b; Paragraph 0046, lines 1-3) placed in a housing in the form of a tubular canister (see e.g. Fig. 5, spiral-wrap sub-assembly 50 in canister 60; Paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Turner in view of Beugnet, Dahl, Noh and Seo to be a substantially cylindrical canister as taught by Seed in order to allow the housing to be fit to the shape of the cylindrical electrode assembly.
Turner in view of Beugnet, Dahl, Noh, Seo and Seed, as combined above, does not explicitly teach the current collectors extending out through the first end surface and the second end surface of the housing, instead teaching them extending out the peripheral sides (see e.g. Turner Fig. 3, electrode contacts 59 and 68 extending out horizontally ).
Seed further teaches spirally wrapped or concentric tubular electrodes provided with current collectors and terminal posts that extend from the top and bottom of the cylindrical assembly of the electrodes to supply electrical power to the electrodes (see e.g. Seed Figs. 4 and 6, protruding portions 54a/54b of current collectors 52a/52b and terminal posts 80; Paragraph 0050 and Paragraph 0075, lines 8-13).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the current collectors of Turner in view of Beugnet, Dahl, Noh, Seo and Seed to extend out of the first and second end surfaces as taught by Seed as an alternate suitable configuration for supplying electrical power to electrodes, particularly in a substantially cylindrical electrode assembly.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 08/26/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 over Seed in view of Hwang, particularly regarding the operability of the combination of Hwang with Seed, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Turner, Beugnet, Dahl and Noh.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795